This is an appeal from the judgment of the district court of Jackson county in an action wherein the defendants in error, W. J. McDaniel and C. C. Devore, as plaintiffs, recovered a judgment against Clarence Cameron for the sum of $182.50, with interest thereon from the 29th day of October, 1926, and from which judgment plaintiff in error, on October 26, 1927, lodged his appeal in this court.
The plaintiff in error has failed to file briefs as required by rule 7 of the rules of this court, and no showing has been made why he has failed to file briefs, herein, although the time for filing briefs in this cause expired on the 8th day of February, 1928. The defendants in error, on the 4th day of May, 1929, filed in this cause their motion to affirm the judgment of the trial court and to render judgment against the sureties on the supersedeas bond executed by the plaintiff in error.
It appears from the record in this cause that a copy of the supersedeas bond is incorporated therein, and on which bond W. M. Ingram and Earnest Banks appear as sureties.
Where the plaintiff in error fails to comply with the rules of this court requiring the filing of briefs, the appeal is subject to dismissal, and where a proper motion has been made for judgment on supersedeas bond against the sureties thereon, and it appears that the supersedeas bond has been given, filed, and approved, and that the same is set out in the case-made, this court will affirm the judgment of the trial court and render judgment on such bond. Stepp v. Turner, 83 Okla. 139,200 P. 994; Jacobs v. Eclipse Paint  Manufacturing Co.,93 Okla. 187, 219 P. 705.
It is therefore ordered and decreed by the court that the judgment of the trial court in this cause be affirmed, and the defendants in error, W. J. McDaniel and C. C. Devore, have judgment against the said Clarence Cameron, W. M. Ingram, and Earnest Banks in the sum of $182.50, together with interest thereon at the rate of 6 per cent, per annum from the 29th day of October, 1926, until paid.
CLARK, J., not participating.